Title: To James Madison from William C. C. Claiborne, 17 November 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


17 November 1804, New Orleans. “I enclose you two other original Letters from the Marquis of Casa Calvo to me, relating to the late News from Nachitoches and Point Coupie.
“A small Detachment of Troops has been ordered to Point Coupie, & I believe everything is now tranquil at that place. I have received no late Dispatches from Nachitoches; but I persuade myself that there also, the cause for alarm has in a measure ceased. If my Communications have reached Washington regularly, you are furnished with copies of the various Letters which I have addressed to the Marquis upon the subject of the Royal Decree concerning Slaves. It is a length of time since I have been honored with a Letter from you. My Impressions are, that the Post from Washington to this City is not at this time a safe Conveyance for official Dispatches, and I advise, that Duplicates of such as are of Importance, be forwarded by Water.”
